Case 1:19-cv-20946-KMW Document 131 Entered on FLSD Docket 08/17/2021 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CV-20946-KMW


 CHARLES JONES

       Plaintiff,

 v.

 JANE DOE ONE et al,

       Defendants.

 ___________________________________/

                             ORDER SETTING STATUS CONFERENCE

        A status conference in this matter for the purpose of Plaintiff’s Second Amended Motion to

 Appoint Counsel (ECF No. 103) and Plaintiff’s Motion to Compel Discovery (ECF No. 128) is

 scheduled for August 30, 2021 at 9:30 AM, United States Courthouse, Clyde Atkins Bldg., 11th Floor,

 301 North Miami Avenue, Miami, Florida. Appearances may be made by dialing 1 (866) 434-5269,

 entering access code number 9978869 followed by the (#) sign, and entering security code number 5710

 followed by the (#) sign.

        DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of August, 2021.




                                                   LAUREN LOUIS
                                                   UNITED STATES MAGISTRATE JUDGE
Cc: counsel of record
Charles Jones, 712661
Everglades Correctional Institution
Inmate Mail/Parcels
1599 SW 187th Avenue
Miami, FL 33194
Griffin C. Klema, Esq., via email (Griffin@KlemaLaw.com)
Case 1:19-cv-20946-KMW Document 131 Entered on FLSD Docket 08/17/2021 Page 2 of 2
